     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 1 of 9


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***
6    VIRGINIA MCGUIRE,                                 Case No. 2:18-cv-01635-MMD-VCF
7                                   Plaintiff,
                                                                     ORDER
8          v.
9    ALLEGRO ACCEPTANCE
     CORP, et al.,
10
                                Defendants.
11

12

13   I.    SUMMARY

14         Before the Court is Plaintiff’s motion for default judgment and attorney’s fees and

15   costs (the “Motion”) (ECF No. 25) against Defendant Star Loan Management (“SLM”). 1

16   Defendant has not responded. For the reasons stated below, the Court grants the

17   Motion.

18   II.   BACKGROUND

19         Plaintiff asserts a claim under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

20   § 1681, regarding inaccuracies in Plaintiff’s SLM account on her Experian June 22,

21   2017 credit report. (ECF No. 25 at 2-3; ECF No. 1 at 15.) On September 21, 2017,

22   Plaintiff sent Experian a letter disputing the “recent balance” notation of $2,107 as

23   inaccurate and misleading because the debt was discharged in bankruptcy. (ECF No.

24   25 at 3; ECF No. 1 at 15.) Although Experian notified SLM of the dispute, SLM willfully

25   failed to investigate and to correct the notation in an updated Experian report, violating

26   the FCRA. (ECF No. 1 at 15-17.)

27
           1Although    the Motion violates LR IC 2-2(b) because it seeks two forms of relief
28
     that should have been separately filed, the Court nevertheless considers the Motion in
     the interest of judicial efficiency.
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 2 of 9


1           On August 29, 2018, Plaintiff filed her Complaint against SLM (ECF No. 1.) On

2    October 22, 2018, Plaintiff served the Complaint and Summons on SLM (ECF No. 12),

3    but SLM never responded. On June 14, 2019, Plaintiff filed a Motion for Entry of Default.

4    (ECF No. 18), and the Clerk entered default against SLM. (ECF No. 20.)

5           On June 3, 2020, Plaintiff filed this Motion seeking default judgment and a total of

6    $4,358.50, consisting of $1,000 in statutory damages, $525 in reasonable costs, and

7    $2,833.50 in attorney’s fees. (ECF No. 25 at 2.)

8    III.   LEGAL STANDARD

9           Obtaining a default judgment is a two-step process governed by the Federal

10   Rules of Civil Procedure. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). First,

11   “[w]hen a party against whom a judgment for affirmative relief is sought has failed to

12   plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

13   must enter the party’s default.” Fed. R. Civ. P. 55(a). Second, after the clerk enters

14   default, a party must seek entry of default judgment under Rule 55(b).

15          Upon entry of default, the court takes the factual allegations in the non-defaulting

16   party’s complaint as true. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th

17   Cir. 1987) (citation omitted). Nonetheless, although entry of default by the clerk is a

18   prerequisite to an entry of default judgment, “a plaintiff who obtains an entry of default is

19   not entitled to default judgment as a matter of right.” Warner Bros. Entm’t Inc. v. Caridi,

20   346 F. Supp. 2d 1068, 1071 (C.D. Cal. 2004) (citation omitted). Instead, whether a court

21   will grant a default judgment is in the court’s discretion. Id.

22          The Ninth Circuit has identified the following factors as relevant to the exercise of

23   the court’s discretion in determining whether to grant default judgment: (1) the possibility

24   of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claims; (3) the

25   sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the

26   possibility of a dispute concerning material facts; (6) whether the default was due to the

27   excusable neglect; and (7) the strong policy underlying the Federal Rules of Civil

28   Procedure favoring decisions on the merits. Eitel, 782 F.2d at 1471-72.



                                                    2
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 3 of 9


1    IV.    DISCUSSION

2           A.      Procedural Requirements

3           Plaintiff has satisfied the procedural requirements for default judgment pursuant

4    to Fed. R. Civ. P. 55(b). First, the Clerk properly entered a default against Defendant

5    pursuant to Federal Rule of Civil Procedure 55(a). (ECF No. 18.) Second, insofar as

6    SLM has not answered or otherwise responded to the Complaint, the notice

7    requirement of Rule 55(b)(2) is not implicated. Thus, there is no procedural impediment

8    to entering a default judgment.

9           B.      Eitel Factors

10          The first Eitel factor considers whether the plaintiff will suffer prejudice if default

11   judgment is not entered. PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177

12   (S.D. Cal. 2002). Here, SLM has not answered, made an appearance, or otherwise

13   responded to the Complaint. Due to SLM’s refusal to appear in this action, the

14   possibility of prejudice to Plaintiff in the absence of default judgment is great. If Plaintiff’s

15   request for default judgment is not granted, Plaintiff will likely be without other recourse

16   for recovery. Thus, this Eitel factor weighs in favor of entering default judgment.

17          The second and third Eitel factors favor a default judgment where the complaint

18   sufficiently states a claim for relief under the “liberal pleading standards embodied in

19   Rule 8” of the Federal Rules of Civil Procedure. Danning v. Lavine, 572 F.2d 1386,

20   1389 (9th Cir. 1978); see Fed. R. Civ. P. 8. Here, Plaintiff alleges that SLM violated

21   Section 1681-2(b) of the FCRA (ECF No. 1 at 17), which establishes the duties of

22   furnishers 2—such as SLM—after receiving notice of a dispute regarding consumer

23   credit information. 15 U.S.C. § 1681s-2(b). Upon receiving notice of a dispute from a

24   credit reporting agency (“CRA”)—here Experian—the furnisher shall (1) conduct an

25   investigation of the disputed information; (2) review all relevant information provided by

26   the CRA; (3) report the results of the investigation to the CRA; (4) if the results of the

27
            2With exceptions that do not apply here, a furnisher is “an entity that furnishes
28
     information relating to consumers to one or more [credit reporting agency] for inclusion
     in a consumer report.” 12 CFR § 1022.41(c).

                                                    3
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 4 of 9


1    investigation reveal that the information is incomplete or inaccurate, report those results

2    to all other CRAs to which the person furnished information; and (5) if an item of

3    information disputed by a consumer is found to be inaccurate or incomplete or cannot

4    be verified after reinvestigation, for purposes of reporting to a CRA only, as appropriate,

5    modify, delete, or permanently block reporting of that item of information. 15 U.S.C. §

6    1681s-2(b)(1). According to the Complaint, Plaintiff sent Experian a letter disputing her

7    credit report because her SLM account contained a “recent balance” notation of $2,107,

8    which was inaccurate and misleading because the debt was discharged in bankruptcy.

9    (ECF No. 1 at 15.) See Riekki v. Bank of Am., Case No. 2:15-CV-2312-GMN-VCF, 2016

10   WL 8737439, at *2 (D. Nev. June 10, 2016); Mortimer v. Bank of Am., N.A., Case No.

11   C-12-01959 JCS, 2013 WL 1501452, at *4 (N.D. Cal. Apr. 10, 2013). Even though

12   Experian notified SLM of the dispute, SLM willfully failed to investigate and to correct

13   the notation in an updated Experian report. (ECF No. 1 at 15-17.) Plaintiff has therefore

14   stated a claim under Section 1681s-2(b) of the FCRA, which favors granting default

15   judgment.

16           Under the fourth Eitel factor, the Court considers “the amount of money at stake

17   in relation to the seriousness of Defendants’ conduct.” PepsiCo, 238 F. Supp. 2d at

18   1176. “This requires that the court assess whether the recovery sought is proportional to

19   the harm caused by defendant’s conduct.” Landstar Ranger, Inc. v. Parth Enter., Inc.,

20   725 F. Supp. 2d 916, 921 (N.D. Cal. 2010). Here, Plaintiff seeks $1,000 in statutory

21   damages, plus reasonable costs of $525 and attorney’s fees of $2,833.50, totaling

22   $4,358.50. (ECF No. 25 at 2.) See 15 U.S.C. § 1681n (providing for maximum statutory

23   damages of $1000, costs, and attorneys' fees for willful noncompliance of the FCRA);

24   Zaby v. Perfection Collection, LLC, Case No. 2:19-cv-539-RFB-DJA, 2019 WL 5067184,

25   at *2 (D. Nev. Oct. 9, 2019) (granting default judgment and the FCRA statutory

26   maximum of $1,000 in damages). Therefore, the fourth Eitel factor weighs in favor of

27   Plaintiff.

28   ///



                                                 4
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 5 of 9


1            The fifth Eitel factor considers the possibility of dispute as to any material fact in

2    the case. PepsiCo, Inc., 238 F. Supp. 2d at 1177. “Upon entry of default, all well-

3    pleaded facts in the complaint are taken as true, except those relating to damages.” Id.

4    Accordingly, no genuine dispute of material facts would preclude granting Plaintiff’s

5    motion for entry of default judgment.

6            The sixth Eitel factor considers the possibility that the default resulted from

7    excusable neglect. Id. The evidence shows that, on October 22, 2018, Plaintiff served

8    the Complaint and Summons on SLM (ECF No. 12), around eight months prior to the

9    Clerk’s Entry of Default on June 18, 2019 (ECF No. 20). Thus, given the extended

10   period of time during which SLM had notice of the Complaint and in which SLM failed to

11   answer or otherwise respond to the Complaint, it is unlikely that SLM’s failure to

12   respond and subsequent default resulted from excusable neglect. In fact, SLM has

13   presented no excuse as of date.

14           The seventh Eitel factor states that “[c]ases should be decided upon their merits

15   whenever reasonably possible.” Eitel, 782 F.2d at 1472. However, the “mere existence

16   of [Rule 55(b)] demonstrates that this ‘preference, standing alone, is not dispositive.’”

17   PepsiCo, Inc., 238 F. Supp. 2d at 1177 (citation omitted). Moreover, SLM’s failure to

18   answer Plaintiffs’ Complaint makes a decision on the merits impractical, if not

19   impossible. Thus, the Court is not precluded from entering default judgment against

20   SLM.

21           Overall, the Eitel factors weigh in favor of granting Plaintiff default judgment.

22           C.     Attorneys’ Fees

23           The FCRA provides for attorneys’ fees for statutory violations. See 15 U.S.C. §

24   1681n (providing attorneys' fees for willful noncompliance of the FCRA). As stated

25   above, the Court found that Plaintiff stated a claim against SLM for willful violation of

26   Section 1681-2(b) of the FCRA. Plaintiff is therefore entitled to reasonable attorneys’

27   fees.

28   ///



                                                    5
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 6 of 9


1          Reasonable attorney’s fees are based on the “lodestar” calculation set forth in

2    Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). See Fischer v. SJB-P.D., Inc., 214

3    F.3d 1115, 1119 (9th Cir. 2000). The Court must first determine a reasonable fee by

4    multiplying “the number of hours reasonably expended on the litigation” by “a

5    reasonable hourly rate.” Hensley, 461 U.S. at 433. Next, the Court decides whether to

6    adjust the lodestar calculation based on an evaluation of the factors articulated in Kerr

7    v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975), which have not been

8    subsumed in the lodestar calculation. See Fischer, 214 F.3d at 1119 (citation omitted).

9          The Ninth Circuit set forth the following factors in Kerr:

10              (1) the time and labor required, (2) the novelty and difficulty of the
                questions involved, (3) the skill requisite to perform the legal service
11              properly, (4) the preclusion of other employment by the attorney due
                to acceptance of the case, (5) the customary fee, (6) whether the fee
12              is fixed or contingent, (7) time limitations imposed by the client or the
                circumstances, (8) the amount involved and the results obtained, (9)
13              the experience, reputation, and ability of the attorneys, (10) the
                “undesirability” of the case, (11) the nature and length of the
14              professional relationship with the client, and (12) awards in similar
                cases.
15

16   Kerr, 526 F.2d at 70. Factors one through five are subsumed in the lodestar calculation.

17   See Morales v. City of San Rafael, 96 F.3d 359, 364 n. 9 (9th Cir. 1996). Further, the

18   sixth factor, whether the fee is fixed or contingent, may not be considered in the lodestar

19   calculation. See Davis v. City & Cnty. of S.F., 976 F.2d 1536, 1549 (9th Cir. 1992),

20   vacated in part on other grounds, 984 F.2d 345 (9th Cir. 1993). Once calculated, the

21   “lodestar” is presumptively reasonable. See Pennsylvania v. Delaware Valley Citizens’

22   Council for Clean Air, 483 U.S. 711, 728 (1987). Finally, only in “rare and exceptional

23   cases” should a court adjust the lodestar figure. Van Gerwen v. Guarantee Mut. Life

24   Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (internal quotations omitted); see also Fischer,

25   214 F.3d at 1119 n.4 (stating that the lodestar figure should only be adjusted in rare and

26   exceptional cases).

27   ///

28   ///



                                                  6
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 7 of 9


1                  1.        Reasonable Hourly Rate

2          Courts consider the experience, skill, and reputation of the attorney requesting

3    fees when determining the reasonableness of an hourly rate. Webb v. Ada County, 285

4    F.3d 829, 840 & n.6 (9th Cir. 2002). A reasonable hourly rate should reflect the

5    prevailing market rates of attorneys practicing in the forum community for “similar

6    services by lawyers of reasonably comparable skill, experience and reputation.” See id.;

7    Blum v. Stenson, 465 U.S. 886, 895-96 n.11 (1984). To inform and assist the court in

8    the exercise of its discretion, “[t]he party seeking an award of fees should submit

9    evidence supporting the . . . rates claimed.” Hensley, 461 U.S. at 433; see also Jordan

10   v. Multnomah Cnty., 815 F.2d 1258, 1263 (9th Cir. 1987). A rate determined through

11   affidavits is normally deemed to be reasonable. Blum, 465 U.S. at 895-96 n.11.

12         Plaintiff requests reimbursement of her contingent attorneys’ fees as follows:

13         1. An hourly rate of $375 for co-counsel Michael Kind, founding attorney of the

14             law firm of Kind Law, based on his extensive experience in consumer finance

15             litigation.

16         2. An hourly rate of $495 for co-counsel George Haines, a partner at the law firm

17             of Freedom Law Firm, LLC, based on his 21 years of practicing as a licensed

18             attorney and his experience in consumer finance litigation.

19    (ECF No. 25 at 12; ECF Nos. 25-1, 25-2.)

20         Plaintiff’s attorneys offer affidavits and billing statements to support the Motion

21   and to demonstrate that the attorneys’ fees requested are reasonable under the

22   circumstances. (ECF Nos. 25-1, 25-2, 25-3.) The Court finds that such rates are

23   reasonable.

24                 2.        Reasonable Hours Expended

25         In addition to evidence supporting the rates claimed, “[t]he party seeking an

26   award of fees should submit evidence supporting the hours worked.” Hensley, 461 U.S.

27   at 433; see also Jordan, 815 F.2d at 1263. “Where the documentation of hours is

28   inadequate, the district court may reduce the award accordingly.” Hensley, 461 U.S. at



                                                 7
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 8 of 9


1    433. “The district court also should exclude from this initial fee calculation hours that

2    were ‘not reasonably expended’.” Id. at 433-34 (citation omitted). “In other words, the

3    court has discretion to ‘trim fat’ from, or otherwise reduce, the number of hours claimed

4    to have been spent on the case.” Edwards v. Nat’l Business Factors, Inc., 897 F. Supp.

5    458, 460 (D. Nev. 1995) (quotation omitted); see also Gates v. Deukmejian, 987 F.2d

6    1392, 1399 (9th Cir. 1992).

7           According to Plaintiffs’ attached exhibits (ECF Nos. 25-1, 25-2, 25-3), Mr. Kind

8    spent 4.52 hours working on the case for an aggregate of fees totaling $1,695.00. (ECF

9    No. 25-3.) Mr. Haines spent 2.3 hours working on the case for an aggregate of fees

10   totaling $1,138.50. (ECF No. 25-2.) The Court finds that Plaintiffs’ attorneys have

11   expended 6.82 hours of labor—a reasonable amount of time—which, multiplied by co-

12   counsels’ respective reasonable fees, equals a lodestar of $2,833.50. This Court need

13   not consider the Kerr factors to determine what amount, if any, the lodestar should be

14   adjusted. Therefore, the Court grants fees in the amount of $2,833.50.

15          D.    Costs

16          Section 1681n(a)(3) of the FCRA allows plaintiffs to recover costs for any

17   successful action to enforce the section for willful violations. 15 U.S.C. § 1681n(a)(3).

18   Here, Plaintiff has submitted an affidavit in support of her request for costs of $400 for

19   the filing fee and $125 for service processing fees, totaling $525. (ECF No. 25-2 at 3.)

20   Thus, the Court grants the Motion as it relates to costs. (ECF No. 25 at 13-14.)

21   III.   CONCLUSION

22          It is therefore ordered that Plaintiff’s motion for default judgment and attorney’s

23   fees and costs (ECF No. 25) is granted.

24          The Clerk of the Court is directed to enter judgment against Defendant Star Loan

25   Management in the total amount of $4,358.50, consisting of $1,000 in statutory

26   damages, $525 in reasonable costs, and $2,833.50 in attorney’s fees.

27   ///

28   ///



                                                 8
     Case 2:18-cv-01635-MMD-VCF Document 26 Filed 06/22/20 Page 9 of 9


1          The Clerk of Court is further directed to close this case.

2          DATED THIS 22nd day of June 2020.

3
                                              MIRANDA M. DU
4                                             CHIEF UNITED STATES DISTRICT JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 9
